Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 7, 32, 37 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2019/0288909 to Kadiri in view of U.S. Patent Pub. 2014/0128070 to Ni and U.S. Patent Pub. 2014/0038620 to Hedberg.   
Regarding claim 1, Kadiri teaches “a communication method implemented by a terminal device, wherein the communication method comprises:
receiving parameter information of m Public Land Mobile Networks  (PLMNs), wherein each of the parameter information comprises corresponding fifth generation (5G) parameter information, and wherein the corresponding 5G parameter information comprises corresponding first information indicating a corresponding 5G  networking architecture supported by a corresponding PLMN from the m PLMNs; (see Figs. 5 and 14 and sections [0064] and [0066] and [0074] to [0086], which teach that a (TAC) “tracking area code” (which is the recited “5G parameter information”) is used to indicate to the UE the PLMN and the type of core network  (i.e. 5G or EPC), where sections [0075] to [0076] teach that there may be more than one (recited “m”) PLMNs in the list). 
Regarding the remaining step of claim 1:

wherein both m and n are integers, and wherein m is greater than or equal to 1 and is greater than or equal to n”, 
Ni is added to show that each PLMN has “n” parameters.
 In an analogous art, Ni teaches a system which provides a list of PLMNs and RAT information to roaming mobile terminal.  See Figs. 3-4 and sections [0036] to [0038] of Ni, which show the “n” parameters associated with each identified PLMN, such as columns, 310, 312 and 314, which are “supported RAT”, “supported frequency bands” and “other features”. 
Therefore, as both Kadiri and Ni teach providing lists of PLMN information to a mobile terminal, and as Ni explicitly teaches providing multiple “n” parameters for each of the “m” plurality of PLMN networks it would have been obvious to modify Kadiri with the additional parameters of Ni, as for reasons discussed in both references, which is that camping processes are more efficiently performed by allowing the terminal to be aware of all the types of networks available, so a compatible network and core network may be selected first without selecting incompatible networks, as is conventional and as desired. 
Regarding the amendments to claim 1 which recite:
“wherein the first 5G networking architecture indicates a capability of the terminal device for accessing a 5G core network, 
wherein the n 5G parameter information of the n PLMNs is stored in response to the n 5G parameter information matching the first 5G networking architecture without storing other 5G parameter information of any other PLMNs from the m PLMNs that matches another 5G networking architecture”
it is noted that sections [0088] to [0092] and [0096] to [0102] of Kadiri show the different types of PLMN lists (all of which are stored in the UE) with their tracking area codes (which are used to indicate the capability of the core network architecture and/or the capability of the terminal to access the core network).  Therefore, regarding the newly recited features, as Kadiri stores all the PLMN lists transmitted in the SIB, this accomplishes “storing the n 5G parameters which match the first (selected or supported) type of core network” (5G or EPC).  Regarding “not storing other 5G parameters that match another (not selected) 5G architecture”, Hedberg is added.   
Hedberg teaches sending tracking code parameters (each associated with PLMNs as in Kadiri) in an SIB.  As shown in Fig. 6 (and as described in section [0047]) these PLMN associated tracking code parameters are broadcasted by the system where only the current tracking code is stored by the terminal.  When a terminal detects or selects a different tracking area parameter in step 604 and the answer to step 606 “Update?” is yes, this newly determined parameter is stored by the terminal as the currently used tracking area parameter code (in step 610).  When the received list of codes is not used step 608 “performs no (storing/updating) action”.
does not match the desired/selected network and as this information is not stored as the current tracking area code parameter, this is equivalent to “without storing the other network parameters tracking parameters which match another network architecture”. 
Therefore, as Kadiri stores all the lists of PLMN 5G tracking code parameters received via the SIB and as Hedberg teaches only storing and updating the selected tracking code from the SIB and taking no “storing action” of the unselected/unmatched parameters, it would have been obvious to modify Kadiri to not store these unmatched parameters, for the reasons as in Hedberg, such as they are not currently used or needed by the UE, and they are always available from the system SIB if and/or when they are needed.  
Regarding claims 32 and 43, which recite the similar features as claim 1 (in apparatus claims from terminal and eNB perspective), see the rejection of claim 1 above.
Regarding claims 7 and 37, which recite “wherein the corresponding 5G networking architecture indicated using a radio access technology (RAT) information field”, see section [0031] of Kadiri teaching identifying different types of RATs and see Fig. 3 and section [0036] of Ni, which show the “supported RAT” in column 310, as recited.

Claims 2-6, 8-9, 33-36, 38-39 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 32 and 43 above, and further in view of U.S. Patent Pub. 2019/0357125 to Mildh. 

In an analogous art, Mildh teaches a system which provides a list of PLMNs and indications of the type of core network.  See for example, claims 2 and 6-7 and sections [0092] to [0093], which teach selecting the appropriate type of core network, where the term “intersection” is interpreted to mean “matching” or “compatible” (i.e. the core network type associated with the PLMN matches the type of core network the terminal is configured to communicate with), as recited. 
Therefore, as both Kadiri/Ni and Mildh teach providing lists of PLMN information and the types of core networks associated with the PLMNs, and as Mildh explicitly teaches using the received parameters to select a specific type of core network, it would have been obvious to modify Kadiri/Ni with the core network selection of Mildh, for the  reasons discussed in all these references, which is that camping and/or network selection processes are more efficiently performed by allowing the terminal to be aware of all the types of networks available, so a compatible network and core network may be selected, as is conventional and as is desired. 
Regarding claim 3, which recites “further comprising storing the first 5G parameter information into a modem of the terminal device”, as described in  sections [0044] and 
Regarding claims 4 and 34, which recite “wherein the first 5G parameter information first PLMN comprises second information that indicates the second 5G networking architecture and wherein the second 5G networking architecture comprises only the intersection between a 5G networking architecture supported by the first PLMN and the first 5G networking architecture supported by the terminal device”, as described above, see Kadiri/Ni for the 5G parameters, and see Mildh for teaching determining the types of core networks associated with the PLMNs and selecting the PLMN which matches (“intersection”), as recited.
Regarding claims 5 and 35, which recite “wherein the first parameter information further comprises third information, and wherein the third information indicates 5G frequency band information corresponding to the second information”, see sections [0051] to [0054] of Kadiri, which teach identifying different frequencies of use and see Figs. 3-4 and sections [0036] to [0038] of Ni, which show the “frequency bands” (312 and 406), as recited. 
Regarding claims 6, 36 and 45, which recite “further comprising: determining, based on first information of a second PLMN from the m PLMNs, that there is no intersection between a third 5G networking architecture supported by the second PLMN and the first 5G networking architecture supported by the terminal device; and skipping storing 5G parameter information of the second PLMN”, see for example, section 
Regarding claims 8 and 38, which recite “further comprising: determining,  based on the n 5G parameter information of the n PLMNs, one or more third PLMNs from PLMNs in a country or a region in which the terminal device is currently located when the terminal device is in a roaming state, wherein there is an intersection between a fourth 5G networking architecture supported by each of the one or more third PLMNs and the first 5G networking architecture supported by the terminal device; identifying whether there is a campable PLMN in the one or more third PLMNs; and in response to the identifying the campable PLMN, camping on the campable PLMN”, as described above, see Kadiri/Ni for the 5G parameters, and see Mildh for teaching determining the types of core networks associated with the PLMNs and selecting the PLMN which matches (“intersection”), and see for example, section [0050], of Ni which teaches the terminal roaming. Therefore, the combination of references teach and/or render obvious these features, as recited.
Regarding claims 9 and 39, which recite “further comprising: determining that none of the one or more third PLMNs are campable; and  camping on  a fourth PLMN other than the one or more third PLMNs based on a configuration of a fourth generation (4G) . 

Response to Arguments
Applicant’s arguments are moot because of the new ground of rejection. It is noted that claim 43 only determines “matching” but does recite “storing/not storing”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646